 



Exhibit 10.54
(POPEYES LOGO) [g05973g0597304.gif]
POPEYES CHICKEN AND BISCUITS
2006 BONUS PLAN
Terms & Conditions
Effective 12/26/05
Introduction
Popeyes Chicken and Biscuits (PCB) compensation practice is to provide bonus
compensation opportunities to specifically selected positions. Bonus
opportunities are paid based on the achievement of financial and /or business
plan metrics as outlined in the attachment. This bonus plan is designed to
ensure participants focus on the strategic financial and business plan metrics
of PCB.
General Terms and Conditions

A.   EFFECTIVE DATES, AMENDMENTS, RESERVATIONS

    The 2006 Bonus Plan is effective December 26, 2005 (the “Effective Date”)
and will continue for the Plan Year 2006. As of the Effective Date, all other
bonus compensation plans, either written or oral become void. While every effort
is made by PCB to reward performance through this plan, PCB reserves the right
at any time, to modify, revoke, suspend, terminate or change any or all of the
provisions of the Plan, including disqualifying an employee from participation,
at any time and from time to time, due to business or economic considerations.
PCB will provide Participants with notice of any such action as soon as possible
after such action has been taken.

B.   DEFINITIONS

  1.   “Business Quarter” or “Quarter” shall be as follows:

     
First Quarter
  Period 1 through 4;
Second Quarter
  Period 5 through 7;
Third Quarter
  Period 8 through 10, and;
Fourth Quarter
  Period 11 through 13.
 
   

 Confidential   PCB 2006 Bonus Plan   Page 1

 



--------------------------------------------------------------------------------



 



  2.   “Semi-Annual” is defined as twice a year. The first half-year is made up
of the First Quarter and the Second Quarter. The second half-year is made up of
the Third Quarter and the Fourth Quarter.     3.   “Eligible Employee” means an
employee of the Company who is an employee of the Company for at least one full
period within a Semi-Annual period. Individuals not eligible for the plan
include:

  a.   any employee who is classified as a unit-level, multi-unit level, or
regional director of operations employee;     b.   a “leased employee” within
the meaning of Section 414(n)(2) of the Internal Revenue Code of 1986, as
amended;     c.   any individual classified by the Company as a leased employee
or an independent contractor; or     d.   any employee who is currently on a
written performance improvement plan at the time of the bonus payout.

  4.   “Bonus Compensation” means any bonus incentive, commission, bonus or
other remuneration as set forth under this Bonus Plan.     5.   “Participating
Company” or “Company” means PCB and any other PCB company or affiliate
designated as a Participating Company by the Committee.     6.   “Participant”
means an Eligible Employee.     7.   “Semi-Annual Bonus Payment” means bonus
compensation, which if earned, is paid, as soon as practical, after the end of
the Second Quarter and the Fourth Quarter.     8.   “Quarterly Bonus Payment”
means bonus compensation, which if earned, is paid, as soon as practical, after
the end of the each quarter.     9.   “Plan Year” is defined as PCB’s 2006
fiscal year.

C.   TRANSFERS/PROMOTIONS/DEMOTIONS

    A Participant who is promoted or demoted during the Plan Year, for purposes
of the Plan, will have any payment (if earned) pro-rated based on the number of
periods worked in each position. Partial periods worked will be credited to the
“higher” bonus plan opportunity of the two possible bonus plans, if one of the
two possible bonus metric payments is higher than the other. Nothing in the
foregoing is intended to allow for person hired in the middle of a period to
receive partial payment for the period.

 



--------------------------------------------------------------------------------



 



D.   MID-PERIOD HIRES       A Participant who is hired during a period must work
at least two (2) full weeks during the period to be eligible for a bonus payout
for that period, if a bonus is paid. Nothing in the foregoing is intended to
allow for person hired in the middle of a period to receive partial payment for
the period.   E.   DECEASED EMPLOYEE       Bonus Compensation earned by a
deceased employee before such employee’s death will be paid to the deceased
employee’s estate on the payment date.   F.   ADMINISTRATION

     A Corporate Compensation Committee (“the Committee”) consisting of the
following persons administers this Plan:

  (i)   Chief Executive Officer     (ii)   Chief Financial Officer     (ii)  
Senior Vice President, General Counsel of AFC     (iv)   Chief People Services
Officer

    From time to time, persons may be added to or deleted from the Committee as
deemed appropriate the Chief Executive Officer. The specific duties of this
Committee are, but not limited to:

  (i)   develop and enforce the polices and procedures necessary to administer
the Plan;     (ii)   interpret the Plan and make decisions concerning any and
all issues arising from the Plan; and     (iii)   ensure the administration of
the Plan is equitable, fair and consistent.

G.   BONUS COMPENSATION PAYMENTS       Any Bonus Compensation Payments, when
earned, will be made to Participants as provided in each Participant’s 2006
Bonus Plan, as soon as practical after the end of the second and fourth Quarters
or otherwise specified. Participants whose employment with a company is
terminated for any reason other than death before payment of earned Bonus
Compensation shall not receive such payment, where allowable under state law
unless otherwise set forth in writing and approved by the Compensation
Committee. No bonus payments will be paid to any employee

Confidential   PCB 2006 Bonus Plan   Page 3



 



--------------------------------------------------------------------------------



 



    until specific financial metrics have been met, reviewed and approved. (See
attached document for metric details). PCB will apply applicable withholdings
from bonus plan payments.

H.   ADVANCES, DRAWS OR EARLY ON BONUS PAYOUT       No advances, draws or early
payments against any potential bonus will be allowed.   I.   TAX WITHHOLDING    
  All bonus payments made under this plan will be taxed using the appropriate
Local and State tax rates. The Federal supplemental tax rate will be applied to
Bonus payments unless otherwise requested by the employee, in writing to
payroll, prior to the bonus payout.   J.   EMPLOYMENT       The language used in
the Plan is not intended to create, nor is it to be construed to constitute, a
contract of employment between PCB and any Participant. All Participants under
the Plan remain at-will employees unless specifically designated otherwise in
writing. PCB retains all of its rights to discipline or discharge Participants
who participate in the Plan. Employees who participate in the Plan retain the
right to terminate employment at any time and for any reason, and PCB retains a
reciprocal right.   K.   ELIGIBILITY       In order to participate under the
Plan, an Employee must be an Eligible Employee (as defined in section B.3)   L.
  LEAVE OR PRORATION       Participant’s earned Bonus Compensation will be
pro-rated under the Plan, if any of the following conditions exist during the
Plan Year and if permitted by applicable law:

  (i)   Leaves of Absence;     (ii)   Short Term Disability or Long Term
Disability; or     (iii)   Worker’s Compensation.          

Confidential   PCB 2006 Bonus Plan   Page 4

 



--------------------------------------------------------------------------------



 



M.   DISPUTES       Any dispute regarding Bonus Compensation under the Plan
shall be submitted by the Participant in writing to the Committee, attention:
PCB’s Chief People Services Officer, within sixty (60) days after the end of
each semi-annual payout; otherwise, the payment made or decision that no payment
is due, will be deemed to be correct, final and binding upon the Participant.
All decisions by the Compensation Committee shall be binding and conclusive upon
PCB and the Participant and not subject to appeal. The Participant must notify
the immediate Supervisor of such disputes.        

Confidential   PCB 2006 Bonus Plan   Page 5

 